     Case 2:19-cv-00775-KJM-DB Document 13 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JONATHAN LYNN NOELDNER,                         No. 2:19-cv-0775 KJM DB PS
      ANGELA TEARLE NOELDNER,
12

13                      Plaintiffs,                   ORDER
14           v.
15    UNITED STATES GOVERNMENT,
      et al.,
16

17                      Defendants.
18

19          Plaintiffs Jonathan Noeldner and Angela Noeldner are proceeding in this action pro se.

20   This matter was referred to the undersigned in accordance with Local Rule 302(c)(21) and

21   28 U.S.C. § 636(b)(1). On October 2, 2020, the magistrate judge filed findings and

22   recommendations, which were served on plaintiffs and which contained notice to plaintiffs that

23   any objections to the findings and recommendations were to be filed within thirty days after

24   service of the findings and recommendations. The thirty-day period has expired, and plaintiffs

25   have not filed any objections to the findings and recommendations.

26          The court presumes that any findings of fact are correct. See Orand v. United States,

27   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

28   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
                                                      1
     Case 2:19-cv-00775-KJM-DB Document 13 Filed 12/07/20 Page 2 of 2


 1   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 2   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 3   supported by the record and by the proper analysis.
 4           Accordingly, IT IS HEREBY ORDERED that:
 5           1. The findings and recommendations filed October 2, 2020 (ECF No. 12) are adopted in
 6   full; and
 7           2. This action is dismissed without prejudice.
 8   DATED: December 4, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
